DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a color index portion that adjusts white balance” but fails to positively define an electronic imager within the endoscope observation unit, in which the white balance is calibrated/corrected via the color index portion.  Thus, the current claim lanague leads to confusion as currently claimed.   Apprproatire clarification and correction is required.   
Claims 2-7 are rejected as being necessarily dependent upon claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0140003 to Beck et al. 
	In regard to claim 1, Beck et al. disclose an endoscope comprising: an endoscope operation unit 11; an insertion observation unit 17 that extends forward from the endoscope operation unit in a longitudinal direction; and a protective cap 40 that covers the insertion observation unit and is detachably attached to the endoscope operation unit, wherein the protective cap comprises a color index portion 72 that adjusts white balance, the color index portion is disposed inside the protective cap at a position facing a tip of the insertion observation unit, and the color index portion comprises a curved surface in a sectional view in the 15 longitudinal direction of the insertion observation unit (See Figs. 1-6 and paragraphs 0033, 0074, 0083-0088).
	 In regard to claim 2, Beck et al. disclose an endoscope, wherein the curved surface is hemispherical (See Fig. 4-6 and paragraphs 000-0072).
	In regard to claim 3, Beck et al. disclose an endoscope, wherein the curved surface is parabolic (See Fig. 4-6 and paragraphs 000-0072).
 In regard to claim 4, Beck et al. disclose an endoscope, wherein the color index portion further comprises a flat surface that extends from the curved surface and faces the tip of the insertion observation unit with a gap in the longitudinal direction (See Fig. 4-6 and paragraphs 000-0072).
In regard to claim 5, Beck et al. disclose an endoscope, wherein the curved surface covers at least an angle of view of the insertion observation unit (See Fig. 4-6 and paragraphs 000-0072).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-051968 to Sano in view of U.S. Patent Application Publication No. 2002/0010384 to Shahidi et al.  
	In regard to claim 1, Sano discloses an endoscope comprising: an endoscope operation unit 11; an insertion observation unit 12 that extends forward from the endoscope operation unit in a longitudinal direction; and a protective cap 21 that covers the insertion observation unit and is detachably attached to the endoscope operation unit, wherein the protective cap comprises a color index portion 22 that adjusts white balance, the color index portion is disposed inside the protective cap at a position facing a tip of the insertion observation unit (See Fig. 2 and paras 0011-0015).  Sano is silent with respect to wherein the color index portion comprises a curved surface in a sectional view in the longitudinal direction of the insertion observation unit.  Shahidi et al. teach of an analogous apparatus for calibrating an endoscope which may include a curved pattern, such that the pattern provides pattern depth information at any selected position at which the endoscope can view the pattern (See Figs. 7-8 paras 0022 and 0072-0077).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the color index portion of Sano to comprises a curved surface to more effectively and efficiently calibrate the endoscope as taught by Shahidi et al.  
	In regard to claim 2, Sano, as modified by Shahidi et al., disclose an endoscope, wherein the curved surface is hemispherical (See Figs. 7-8 paras 0022 and 0072-0077 of Shahidi et al.).  
	In regard to claim 3, Sano, as modified by Shahidi et al., disclose an endoscope, wherein the curved surface is parabolic (See Figs. 7-8 paras 0022 and 0072-0077 of Shahidi et al.).  
In regard to claim 4, Sano, as modified by Shahidi et al., disclose an endoscope, wherein the color index portion further comprises a flat surface that extends from the curved surface and faces the tip of the insertion observation unit with a gap in the longitudinal direction (See Figs. 7-8 paras 0022 and 0072-0077 of Shahidi et al.).  
In regard to claim 5, Sano disclose an endoscope, wherein the curved surface covers at least an angle of view of the insertion observation unit (See Fig. 2 and paras 0011-0015).  
In regard to claim 6, Sano disclose an endoscope, wherein the protective cap is made of the same material as the color index portion (See Fig. 2 and para 0006).  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-051968 to Sano in view of U.S. Patent Application Publication No. 2002/0010384 to Shahidi et al. in further view of U.S. Patent No. 5,725,475 to Yasui et al. 
In regard to claim 7, Sano, as modified by Shahidi et al., disclose an endoscope comprising a protective cap having a color index portion that adjust white balance (see rejections above) but are silent with respect to wherein a color of an outer surface of the protective cap is black.  Yasui et al. teach of an analogous endoscopic deice comprising a protective tip attached to an endoscope, wherein the tip may be color coordinated with a compatible endoscope (See Figs. 31a-d and Col. 17, Lines 11-59).   It would have been obvious to one skilled in the art at the time the invention was filed to color coordinate the endoscope and protective tip of Sano and Shahidi et al. the same color (i.e. black) to ensure compatibility between the two components as taught by Yasui et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/9/2022